DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/03/2020 has been entered.
 
Response to Amendment
The Amendment filed on 06/02/2020 has been entered. Claims 16-24, 26-27 and 30-36 remain pending in the application. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 18 recites the limitation "the organic electroluminescent device adjoining the emitting layer on the anode side or on the cathode side" in lines 3-4 of the claim, page 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination and the application of art, the limit will be interpreted to read “the layer adjoining the emitting layer” which has antecedent basis in the claims (claim 16, line 3 of page 2). 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-23, and 25-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Takahashi (US 2015/0001502) (Seo) in view of Bengley et al. (US 2005/0095451) (Bengley) as evidenced by Endo et al. (Appl Phys. Lett., 98, 0833302, 2011) (Endo). 

In reference to claim 16, Seo teaches a light emitting element comprising an anode, a hole-transport layer over the anode, containing a hole-transport compound ad a compound; a light-emitting layer over the hole-transport layer, containing a host material and a guest material; and a cathode over the light emitting layer wherein the host material is an electron-transport compound (Seo [0051]) for example several of the claimed materials including BAlq (bis(2-methyl-8-quinolinolato) (4-phenylphenolato aluminum), the compound is a thermally activated delayed fluorescence material (Seo [0051]) for example preferably a material PIC-TRZ (2-(biphenyl-4-yl)-4,6-bis(12-phenylindolo[2,3-a]carbazol-11-yl)-1,3,5-triazine) (Seo [0102]), the 

Given that Seo discloses the device that encompasses the presently claimed device, including wherein the compound is PIC-TRZ, the host material is a material such as BAlq and the guest material is a rubrene, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Seo and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 


Seo does not expressly teach that the fluorescence material is a sterically shielded fluorescent compound as instantly claimed.

With respect to the difference, Bengley teaches a fluorescent emitter of formula Inv-2 as shown below for use in electroluminescent devices that gives high luminescence at long wavelengths [0188] for use in a white light emitting device [0026] [0029] and exemplifies it wherein the results demonstrate these improvements vs known materials including rubrene. 

    PNG
    media_image1.png
    402
    279
    media_image1.png
    Greyscale

While Bengley does not teach that the substitution of the rubrene core results in the compound being ‘sterically shielded’ as defined by the instant specification, the steric shielding is an inherent property of the compound resulting from the structure. Bengley teaches that this substitution provides benefits in both luminance and wavelength [0029]. 

In light of the motivation of using the compound of formula Inv-2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula Inv-2 as a red-orange emitter as described by Bengley in the device of Seo in order to provide a light emitting device with improved luminescence and longer wavelength, and thereby arrive at the claimed invention. 

Seo does not expressly teach that the material PIC-TRZ has the claimed feature of “a gap between the lowest triplet state T1 and the first excited singlet state S1 of < 0.30 eV” but does teach that it is a TADF compound and describes how the design of such a material lowers this energy difference. 



As evidence that the material meets the limitation, Endo teaches the material PIC-TRZ has a small energy gap between the singlet and triplet energy of 0.11 eV (Endo p 083302-2, col 2, para 2). 

Seo further teaches that the compound (e.g. TADF) included in the hole transport layer should have a longer wavelength than the guest material present in the light emitting layer (Seo [0054]). 

For Claim 16: Reads on a device with the claimed structure wherein Inv-2 reads on the sterically shielded fluorescent compound containing aralkyl groups, PIV-TRZ reads on the TADF compound in a layer adjoining the emitting layer, and the host is one of the materials, e.g. a Be or Al complex that is not a TADF compound. 
For Claim 18: Reads on wherein a layer adjoining the emitting layer comprises the TADF compound.

In reference to claim 17, Seo in view of Bengley teaches the device as described above for claim 16 wherein the compound (e.g. TADF) included in the hole transport layer should have a longer wavelength than the guest material present in the light emitting layer. 

Seo does not expressly teach that this should be a difference of 10 nm or greater. However, the spectral properties of the materials are inherent to the materials.

Bengley teaches that compound Inv-2 has an emission maximum of around 572 nm (Bengley Table 1, p 17).


As evidence that the material PIC-TRZ has an emission wavelength at least 10 nm shorter than the fluorescent material Inv-2, Endo teaches the emission spectrum of PIC-TRZ has peak emissions around 466 nm and 483 nm (Endo p 083302-2, col 2, para 2).
For Claim 17: Reads on a wherein the peak emission wavelength of the sterically shielded fluorescent compound is at least 10 nm greater than the TADF compound. 


In reference to claim 19, Seo in view of Bengley teaches the device as described above for claim 16. The luminescence quantum efficiency of the compound PIC-TRZ is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 20, Seo in view of Bengley teaches the device as described above for claim 16. The decay time of the compound PIC-TRZ is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to Claims 21 and 31, Seo in view of Bengley teaches the device as described above for claim 16 including PIC-TRZ wherein the singlet triplet gap is 0.11 eV.  

In reference to Claims 22 and 33-34, Seo in view of Bengley teaches the device as described above for claim 16. The luminescence quantum efficiency of the compound Inv-2 is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 23, Seo in view of Bengley teaches the device as described above for claim 16 including the compound Inv-2 which comprises a rigid π system substituted with aromatic or alkyl substituents. 

In reference to claim 35, Seo in view of Bengley teaches the device as described above for claim 16 including the compound Inv-2 which contains substituents used for shielding that are aromatic ring system groups having 6 carbon atoms optionally substituted with alkyl groups. 

In reference to claims 26-27 and 36, the claims further limit the (Ring-1) to (Ring-7) groups, which are optional embodiments of claim 25 (i.e. and/or WHEREIN substituents used for shielding in the sterically shielded fluorescent compound are…) and therefore not required. As such, claims 26-27 and 36 are rejected based on similar reasons to claim 25.


In reference to claim 30, Seo in view of Bengley teaches the device as described above for claim 16 and further teaches that the layer is applied using solution or deposition methods (Seo [0164]). 


Claims 16, 18-23, and 25-36 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Takahashi (US 2015/0001502) (Seo) in view of Bengley et al. (US 2005/0095451) (Bengley) and further in view of Uoyama et al. (Nature, 492, 234-238, 2012) (Uoyama). 

In reference to claim 16, Seo teaches a light emitting element comprising an anode, a hole-transport layer over the anode, containing a hole-transport compound ad a compound; a light-emitting layer over the hole-transport layer, containing a host material and a guest material; and a cathode over the light emitting layer wherein the host material is an electron-transport compound (Seo [0051]) for example several of the claimed materials including BAlq (bis(2-methyl-8-quinolinolato) (4-phenylphenolato aluminum), the compound is a thermally activated delayed fluorescence material (Seo [0051]) preferably a heterocyclic compound including a π-electron rich heteroaromatic ring and a π-electron deficient heteroaromatic ring (Seo [0102]-[0103]), the guest material is a fluorescent material (Seo [0070]; [0104], abstract) for example a rubrene (Seo [0105]). 

Given that Seo discloses the device that encompasses the presently claimed device, including wherein the compound is a heterocyclic compound including a π-electron rich heteroaromatic ring and a π-electron deficient heteroaromatic ring, the host material is a material such as BAlq and the guest material is a rubrene, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Seo and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Seo does not expressly teach that the fluorescence material is a sterically shielded fluorescent compound as instantly claimed.

With respect to the difference, Bengley teaches a fluorescent emitter of formula Inv-2 as shown below for use in electroluminescent devices that gives high luminescence at long wavelengths [0188] for use in a white light emitting device [0026] [0029] and exemplifies it wherein the results demonstrate these improvements vs known materials including rubrene. 

    PNG
    media_image1.png
    402
    279
    media_image1.png
    Greyscale

While Bengley does not teach that the substitution of the rubrene core results in the compound being ‘sterically shielded’ as defined by the instant specification, the steric shielding is an inherent property of the compound resulting from the structure. Bengley teaches that this substitution provides benefits in both luminance and wavelength [0029]. 

In light of the motivation of using the compound of formula Inv-2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula Inv-2 as a red-orange emitter as 

Seo in view of Bengley does not expressly teach that the heterocyclic compound including a π-electron rich heteroaromatic ring and a π-electron deficient heteroaromatic ring has the claimed feature of “a gap between the lowest triplet state T1 and the first excited singlet state S1 of < 0.30 eV” but does teach that low singlet triplet energy gaps are a hallmark of a TADF compound and describes how the design of such a material lowers this energy difference and that such compounds are preferred (Seo [0103]).

With respect to the difference, Uoyama teaches 4CzIPN as a highly efficient TADF emitter that can obtain a high photoluminescence efficiency (Uoyama p 235, col 1, para 2).

    PNG
    media_image2.png
    216
    171
    media_image2.png
    Greyscale

In light of the motivation of using 4CzIPN as a TADF emitter as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the 4CzIPN as a TADF emitter as described by Uoyama in the device of Seo in 

While Seo in view of Bengley and Uoyama does not expressly teach that the value of the energy gap between the first singlet and first triplet energy, being less than 0.30 eV, the instant specification teaches the same compound (therein labeled C-D1) has a ΔEst of 0.09 eV.

Furthermore, the singlet and triplet energies are inherent properties of the materials and are inseperable from the material itself. 

As evidence that the material meets the limitation, Endo teaches the material PIC-TRZ has a small energy gap between the singlet and triplet energy of 0.11 eV (Endo p 083302-2, col 2, para 2). 

Seo further teaches that the compound (e.g. TADF) included in the hole transport layer should have a longer wavelength than the guest material present in the light emitting layer (Seo [0054]). 
For Claim 16: Reads on a device with the claimed structure wherein Inv-2 reads on the sterically shielded fluorescent compound containing aralkyl groups, PIV-TRZ reads on the TADF compound in a layer adjoining the emitting layer, and the host is one of the materials, e.g. a Be or Al complex that is not a TADF compound. 
For Claim 18: Reads on wherein a layer adjoining the emitting layer comprises the TADF compound.

In reference to claim 17, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16 wherein the compound (e.g. TADF) included in the hole transport layer should have a longer wavelength than the guest material present in the light emitting layer. 

Seo does not expressly teach that this should be a difference of 10 nm or greater. However, the spectral properties of the materials are inherent to the materials.

Bengley teaches that compound Inv-2 has an emission maximum of around 572 nm (Bengley Table 1, p 17).

Uoyama teaches that the material 4CzIPN has a photoluminescence spectrum with peak emission of 507 nm (Uoyama p 235, col 2, para 1).
For Claim 17: Reads on a wherein the peak emission wavelength of the sterically shielded fluorescent compound is at least 10 nm greater than the TADF compound. 

In reference to claim 19, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16. The luminescence quantum efficiency of the compound 4CzIPN is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 20, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16. The decay time of the compound 4CzIPN is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to Claims 21 and 31-32, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16 including 4CzIPN wherein the singlet triplet gap is 0.09 eV.  

In reference to Claims 22 and 33-34, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16. The luminescence quantum efficiency of the compound Inv-2 is an inherent property of the compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). Recitation General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 23, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16 including the compound Inv-2 which comprises a rigid π system substituted with aromatic or alkyl substituents. 

In reference to claim 35, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16 including the compound Inv-2 which contains substituents used for shielding that are aromatic ring system groups having 6 carbon atoms optionally substituted with alkyl groups. 

In reference to claims 26-27 and 36, the claims further limit the (Ring-1) to (Ring-7) groups, which are optional embodiments of claim 25 (i.e. and/or WHEREIN substituents used for shielding in the sterically shielded fluorescent compound are…) and therefore not required. As such, claims 26-27 and 36 are rejected based on similar reasons to claim 25.

In reference to claim 30, Seo in view of Bengley and Uoyama teaches the device as described above for claim 16 and further teaches that the layer is applied using solution or deposition methods (Seo [0164]). 

Response to Arguments
Applicant's arguments filed 06/02/2019 have been fully considered but are moot as they do not apply to any of the rejections relied upon herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Sean M DeGuire/Examiner, Art Unit 1786